DISMISSED and Opinion Filed April 14, 2020




                                  S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-20-00023-CV

                     MILTON ALFARO, Appellant
                               V.
                 FLOORPLAN XPRESS LLC.-OK, Appellee

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-03422-2019

                        MEMORANDUM OPINION
               Before Justices Myers, Partida-Kipness, and Reichek
                            Opinion by Justice Reichek
      The clerk’s record in this case is past due. By letter dated February 7, 2020,

we informed appellant the clerk’s record had not been filed because appellant had

not paid for the clerk’s record. We directed appellant to provide, within ten days,

(1) verification of payment or arrangements to pay for the clerk’s record, or (2)

written documentation that appellant had been found entitled to proceed without

payment of costs. We cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice. By order dated February 24, 2020,

we ordered appellant to provide the Court with written verification he had paid for
or made arrangements to pay for the clerk’s record by March 2, 2020.1 We again

cautioned appellant that failure to do so would result in the dismissal of this appeal

without further notice.             To date, appellant has not provided the required

documentation and the clerk’s record has not been filed.

        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b),

(c).




                                                       /Amanda L. Reichek/
                                                       AMANDA L. REICHEK
                                                       JUSTICE

200023F.P05




    1
      In the order we noted that although appellant filed a letter on February 10, 2020 stating he was paying
for the clerk’s record, the enclosed check was for the appellate filing fee, not for the clerk’s record.
                                                    –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

MILTON ALFARO, Appellant                     On Appeal from the 471st Judicial
                                             District Court, Collin County, Texas
No. 05-20-00023-CV          V.               Trial Court Cause No. 471-03422-
                                             2019.
FLOORPLAN XPRESS LLC.-OK,                    Opinion delivered by Justice
Appellee                                     Reichek. Justices Myers and Partida-
                                             Kipness participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellee FLOORPLAN XPRESS LLC.-OK recover its
costs of this appeal from appellant MILTON ALFARO.


Judgment entered April 14, 2020




                                       –3–